Case 6:18-cv-01335-CEI\/|-KRS Document 24 Filed 11/05/18 Page 1 of 1 Page|D 156
Fn_l:u

J ames Everett Shelton
316 Covered Bridge Road
King ofPrussia, PA 19406 2018 NUV -5 PH 2= 58
(484) 626-3942 , ` ,
jeshelton595@gmail.com »; :_.: ;~;':~;`;"{;"'{ 7 1 ‘
Plaintiff z ` "-

IN THE UNITED STATES DlSTRlCT COURT FOR
THE MIDDLE DlSTRlCT OF FLORIDA
ORLANDO DIVISION

 

JAMES EVERETT SHELTON
Plaintiff

No. 6:18-cv-01335-CEM-KRS

vi

CSG SOLUTIONS CONSULTING LLC
Defendants

 

RENEWED MOTION FOR ENTRY OF DEFAULT AGAINST CSG SOLUTIONS
CONSULTING LLC

Comes now JAMES EVERETT SHELTON, the Plaintiff Pro Se in this action, and hereby
requests the clerk to enter a default against CSG SOLUTIONS CONSULTING LLC, on the
basis that the record in this case demonstrates that there has been a failure to plead or otherwise

defend as provided by Rule 55(a) of the Federal Rules of Civil Procedure.

Dated: October 29, 2018 M_&L%g__

J ames Everett Shelton

316 Covered Bridge Road
King of Prussia, PA 19406
(484) 626-3942
jeshelton595@gmail.com
Plaintiff, Pro se

